DETAILED ACTION
Pending Claims
Claims 1, 2, 5-11, 13, and 15-19 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on November 27, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Serial Nos. {16/408,794, 16/408,725 & 16/408,895} has been reviewed and accepted.  The terminal disclaimer has been recorded.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 14, 2022 has been entered.

Response to Amendment
The objection to claim 12 has been rendered moot by the cancellation of this claim.
The objection to claims 1, 2, 5-11, 13, and 15-19 has been overcome by amendment.
The rejection of claim 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claim 9 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Pat. No. 4,101,459) in view of Mayfield (U.S. Pat. No. 3,649,589) has been rendered moot by the cancellation of this claim.
The rejection of claim 12 under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Pat. No. 4,101,459) in view of Green (U.S. Pat. No. 3,277,049) has been rendered moot by the cancellation of this claim.

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 5, claim 5 recites the limitation "a composition according to claim 4".  There is insufficient antecedent basis for this limitation in the claim.  Claim 4 has been cancelled.

Claim Rejections - 35 USC § 112, 4th paragraph (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 5, claim 5 attempts to further limit the composition of claim 4.  However, claim 4 has been cancelled.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Pat. No. 4,101,459) in view of Mayfield (U.S. Pat. No. 3,649,589).
Claims 1, 2, 5-11, 13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Andrews (U.S. Pat. No. 4,101,459) in view of Green (U.S. Pat. No. 3,277,049).
Regarding claims 1, 2, 5-11, and 15-19, Andrews discloses: (1) a composition (Abstract; column 1, line 64 through column 2, line 13) comprising:
a) an epoxy resin (Abstract; column 2, line 32 through column 4, line 7),
b) a polyamine (Abstract; column 4, lines 8-20), and
c) a salt of a Brønsted acid with a counterion selected from metal ions, metal-containing ions, phosphonium ions and ammonium ions, wherein the Brønsted acid having a pKa of between -9.9 and -21 (Abstract; column 2, lines 14-31: metal/ammonium salts of trifluoromethanesulfonic acid; see also Table 1 on page 11 of the instant specification);
(2) wherein the epoxy resin is a polyepoxide based on bisphenol A diglycidyl ether, bisphenol F diglycidyl ether, 4,4'-methylenebis[N,N-bis(2,3-epoxypropyl)aniline], hexanediol diglycidyl ether, butanediol diglycidyl ether, trimethylolpropane triglycidyl ether, propane-1,2,3-triol triglycidyl ether, pentaerythritol tetraglycidyl ether and diglycidyl hexahydrophthalate (Abstract; column 2, line 32 through column 4, line 7);
(10) wherein the salt of the Brønsted acid is an alkaline earth metal, lithium, zirconium, phosphonium or ammonium salt (column 2, lines 14-31: metal/ammonium salts of trifluoromethanesulfonic acid);
(11) wherein the composition further comprises e) further auxiliaries or additives (column 4, lines 43-59); 
(15) the process for producing the composition wherein a), b) and c) are mixed with one another (column 4, line 67 through column 5, line 6);
(16) a composite comprising the composition (column 4, lines 60-66);
(17) a casting resin comprising the composition (column 4, lines 60-66);
(18) a coating composition comprising the composition (column 4, lines 60-66);
(19) an adhesive comprising the composition (column 4, lines 60-66).
Andrews discloses the use of cycloaliphatic, aromatic, and heterocyclic polyamines as his curing agent (see column 4, lines 8-20).  These heterocyclic polyamines are not specifically limited and include N-(2-aminoethyl)piperazine (see column 4, lines 15-16).  However, he fails to disclose: (1) b) a cyclic amine having at least two secondary amino groups which are both part of an organic ring system; wherein the at least two secondary cyclic amino groups belong to the same cycle; (1 & 5-8) wherein the amine has the formula (I)

    PNG
    media_image1.png
    101
    215
    media_image1.png
    Greyscale

(see claim for details); and (9) wherein the amine b) is selected from a list including piperazine and 2,5-dimethylpiperazine (see claim for full list).
Mayfield (see Abstract; column 5, lines 11-38, particularly lines 34-35) and Green (see column 3, lines 18-40) demonstrate that piperazine and 2,5-dimethylpiperazine are recognized in the art as suitable heterocyclic polyamines for curing epoxy resins.  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Andrews with the instantly claimed “amine b)” because: (a) Andrews discloses the use of heterocyclic polyamines (not specifically limited), including N-(2-aminoethyl)piperazine, as his curing agent; (b) both piperazine and 2,5-dimethylpiperazine are recognized in the art as suitable heterocyclic polyamines for curing epoxy resins; and (c) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
The combined teachings of {Andrews and Mayfield} and {Andrews and Green} fail to disclose: (1) an amine d) not covered by the part b) and selected from a list of materials including isophoronediamine, diaminodicyclohexylmethane, phenylenediamine, and diaminodiphenylmethane (see claim for full list); wherein the percentage by weight of the cyclic amine b) based on the total weight of the amines b) and d) is at least 10% by weight.  Rather, Andrews presents cycloaliphatic, aromatic, and heterocyclic amines as equivalent amine curing agents for this type of formulation, including isophoronediamine, diaminodicyclohexylmethane, phenylenediamine, and diaminodiphenylmethane (see column 4, lines 8-20).  In light of this, it has been found that combining equivalents known for the same purpose is prima facie obvious – see MPEP 2144.06.  Furthermore, the primary teachings of Andrews appear to embrace any relative amounts of these equivalent amine hardeners, so long as the epoxy-based composition is adequately cured.  At the very least, the skilled artisan would have obviously envisaged an equal weight parts blend (50% of “amine b)” and 50% of “amine d)”) of amines having the same function as hardener for the epoxy resin.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of {Andrews and Mayfield} and {Andrews and Green} with the instantly claimed “amine d)” (and relative amounts thereof) because: (a) Andrews presents cycloaliphatic, aromatic, and heterocyclic amines as equivalent amine curing agents for this type of formulation, prima facie obvious.  Furthermore: (c) the primary teachings of Andrews appear to embrace any relative amounts of these equivalent amine hardeners, so long as the epoxy-based composition is adequately cured; and (d) at the very least, the skilled artisan would have obviously envisaged an equal weight parts blend (50% of “amine b)” and 50% of “amine d)”) of amines having the same function as hardener for the epoxy resin.
Regarding claim 13, the combined teachings of {Andrews and Mayfield} and {Andrews and Green} are as set forth above and incorporated herein.  Andrews discloses: (13) wherein the composition includes from 0.001-5% of c) salt of the Brønsted acid (column 4, lines 29-33: 0.2 to 2 parts by weight per 100 parts by weight of resin and curing agent).  He fails to explicitly disclose: from 30-95% of a) epoxy resin, from 1-50% of b) cyclic amine, and from 0-48% of e) further auxiliaries or additives.  However, his reactive ratio would have embraced these relative amounts of a) and {b) +d)} (see column 4, lines 21-28).  This is further supported by the working examples.  Furthermore, the additive and optional nature of the auxiliaries would have obviously embraced the instantly claimed minor amount (including zero), with respect to the overall composition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of {Andrews and Mayfield} and {Andrews and Green} with the instantly claimed amounts of a), b), and e) because: (a) Andrews discloses the instantly claimed amount of c); (b) the reactive ratio of Andrews would have embraced the claimed relative amounts of a) and {b) +d)} (which is further supported by the working examples); and (c) the additive and optional (including zero), with respect to the overall composition.

Response to Arguments
Applicant's arguments regarding the combined teachings of {Andrews and Mayfield} and {Andrews and Green} (see last paragraph on page 8 of the response filed January 14, 2022) have been fully considered but they are not persuasive.  The new claim limitations are addressed above in the obviousness rejection.

Suggested Claim Language
The following proposed changes would overcome the above rejections and put the claims in condition for allowance:

1. (Proposed Cancellation)

2. (Proposed Amendment) The composition according to claim [[1]] 20, wherein the epoxy resin a) is selected from the group consisting of 

3-4. (Canceled)  
  


10. (Proposed Amendment) The composition according to Claim [[1]] 20, wherein the counterion of the salt of the Brønsted acid c) is selected from an alkaline earth metal ion a lithium ion an aluminium ion a bismuth ion a zinc ion an europium ion a tetraphenylstibonium ion a phosphonium ion, and an ammonium ion 

11. (Proposed Amendment) The composition according to Claim [[1]] 20, wherein optional auxiliaries and/or additives e) are present in an amount of up to 48 wt%, based on the total weight of the composition 

12. (Cancelled)  

13. (Proposed Cancellation) 

14. (Cancelled)  

15. (Proposed Amendment) A 20, wherein , , d) and optionally e) 

16. (Proposed Amendment) A composite comprising the composition according to Claim [[1]] 20.  

17. (Proposed Amendment) A casting resin comprising the composition according to Claim [[1]] 20.  

18. (Proposed Amendment) A coating composition comprising the composition according to Claim [[1]] 20.  

19. (Proposed Amendment) An adhesive comprising the composition according to Claim [[1]] 20.

20. (Proposed New) A composition comprising: a) an epoxy resin, b) a cyclic amine having at least two secondary cyclic amino groups belonging to the same cycle of the cyclic amine, c) a salt of a Brønsted acid, d) a diamine or polyamine, which is not a cyclic amine having at least two secondary cyclic amino groups belonging to the same cycle of the cyclic amine, and e) optional auxiliaries and/or additives;
wherein a) is present in an amount of from 30 to 95 wt%, based on the total weight of the composition;
wherein b) is present in an amount of from 1 to 50 wt%, based on the total weight of the composition, and is selected from the group consisting of 1H-octahydroimidazo[4,5-c]pyridine, 1,4,8-triazaspiro[4.5]decane, 1,4-diazaspiro[4.5]decane, pyrazolidine, 2,2-dimethylimidazolidine, 1,4,7-triazacyclononane, hexahydropyridazine, tetradecahydrophenazine, decahydroquinoxaline, octahydro-1H-cyclopentapyrazine, piperazine, 2-methylpiperazine, 2,2-dimethylpiperazine, 2,3-dimethylpiperazine, 2-ethylpiperazine, 2,5-dimethylpiperazine, 2,6-
wherein c) is present in an amount of from 0.001 to 5 wt%, based on the total weight of the composition, the Brønsted acid of the salt has a pKa of between -9.01 and -25, and the counterion of the salt is selected from a metal ion, a metal-containing ion, a phosphonium ion, and an ammonium ion;
wherein d) is present in an amount such that b) accounts for at least 70 wt% of the combined weight of b) and d) in the composition; and
wherein e) are optionally present in an amount of up to 48 wt%, based on the total weight of the composition.

21. (Proposed New) The composition according to claim 20, wherein the Brønsted acid of the salt of a Brønsted acid c) is selected from perchloric acid, trifluoromethanesulfonic acid, hydrogen iodide, hexafluorophosphoric acid, and hexafluoroantimonic acid.

22. (Proposed New) The composition according to Claim 20, wherein the diamine or the polyamine d) is selected from the group consisting of aliphatic diamines or polyamines, oxyalkylenepolyamines, cycloaliphatic diamines or polyamines, diamines or polyamines having a cyclic amino group and at least one acyclic primary or secondary amino group, araliphatic diamines or polyamines, aromatic diamines or polyamines, adduct hardeners of diamines or polyamines, polyamidoamine hardeners, Mannich base hardeners of diamines or polyamines, and Mannich bases of diamines or polyamines.  

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 11, 2022